      Case 5:19-cv-00083-DPM Document 22 Filed 09/24/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

WILLIE MURRY JUQAN MUHAMMAD                                  PLAINTIFF

v.                       No: 5:19-cv-83-DPM

PAM CRAWFORD, COIi Officer;
JUSTINE MINOR, Disciplinary Judge;
BRANDON CARROLL, Shift Security;
C. CHRISTOPHER, Shift Security;
SIMPTON, Sergeant; SILGTON, Sergeant;
JONES, Sergeant; V. BROWN, Lieutenant;
HARDEN, Lieutenant; PIEGA, Lieutenant;
and L. MOTTEN, Lieutenant;
Varner Supermax, ADC                                    DEFENDANTS

                                ORDER

     1. The Court withdraws the reference.
     2. Muhammad hasn't updated his address with the Clerk; his
mail is still being returned undelivered. Doc. 19-21. His case will
therefore be dismissed without prejudice. LOCAL RULE 5.5(c)(2). An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D.P. Marshall (r.
                                       United States District Judge
